SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

278
CAF 13-00115
PRESENT: SMITH, J.P., FAHEY, LINDLEY, SCONIERS, AND VALENTINO, JJ.


IN THE MATTER OF GRAYLON K. WILLIAMS,
PETITIONER-RESPONDENT,

                      V                                          ORDER

MERIAH L. WILLIAMS, RESPONDENT-APPELLANT.


SCOTT A. OTIS, WATERTOWN, FOR RESPONDENT-APPELLANT.

A.J. BOSMAN, ATTORNEY FOR THE CHILD, ROME.


     Appeal from an order of the Family Court, Lewis County (Donald E.
Todd, A.J.), entered December 18, 2012 in a proceeding pursuant to
Family Court Act article 6. The order, among other things, awarded
petitioner physical custody of the parties’ son, with authority to
relocate to Texas.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    March 21, 2014                      Frances E. Cafarell
                                                Clerk of the Court